Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the writing head is pulled into the body by means of the retraction device” in claim 6. The retraction device has been defined as a ratchet comprising a piston in parent claim 1 which is sufficient structure to perform the claimed means.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi 2005/0063767. Kobayashi discloses:
A multifunctional writing implement (as shown in the figures) comprising a body (1, 6 or 31, 36) that houses at least two writing elements (13, 14), each writing element comprising a writing tip (13a, 14a), a selection device (3) that is designed for selecting a writing element from the at least two writing elements (13, 14), and a retraction device (19, 24/ 41, 42) that is designed for moving a selected writing element (13, 14) between a writing position in which the writing tip (13a, 14a) of the selected writing element (13, 14) projects from the body (as shown at 13a, 13 in figure 2), and a retracted position in which the writing tip (as shown at 14a, 14 in figure 9) of the selected writing element (13, 14) is pulled in, the body comprising a front portion (6, 36) and a rear portion (1, 31), the front portion (6, 36) and the rear portion (1, 31) being rotatable relative to one another (as disclosed in paragraph 77), the selection device comprising a cam (32) that is rotatably coupled to the rear portion (31) and is designed to 
Claim 8 paraphrases claim 1 wherein the at least two writing implements are also two or more writing implements with the body being sized to house the implements since they are located in the interior of the body.
Regarding claims 2, 10 and 12, as seen in figure 10, retraction device (19, 24/ 41, 42) are attached to slides or pistons 7, 8, 37, 39 which slide or ride on the rotating cam 32 which is thereby a rotatable coupling as claimed wherein the cam 32, 2 is secured in the inside surface of the rear portion 1, 31.
Regarding claims 3 and 13, ratchet mechanism (37b, 39b) ride or cooperate with the rotating cam 32 and thereby comprise the other portion of the camming mechanism.
Regarding claim 9, the front portion (6, 36) and the rear portion (1, 31) are rotatable relative to one another (as disclosed in paragraph 77).
Regarding claim 11, writing elements 13, 14 are attached to cylinders/shafts 11/12, 38/40 which cylinders/shafts are attached at their upper ends to slides 7, 8, 37, 39 which slide or ride on the rotating cam 32 which is thereby a rotatable coupling as claimed wherein the cam 32, 2 is secured in the inside 
Regarding claims 4-6, 14 and 15, Kobayashi discloses that the writing elements (13, 14) can be mechanical pencils or lead tips in paragraphs 59 and 126 which are disposed in heads (11/12, 38/40) for bearing the pencils or lead tips.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi et al. 5,642,953. Kobayashi’953 discloses:
A multifunctional writing implement (as shown in the figures) comprising a body (1) that houses at least two writing elements (3, 5), each writing element comprising a writing tip (3a, 5a), a selection device (13) that is designed for selecting a writing element from the at least two writing elements (3, 5), and a retraction device (13, 28) that is designed for moving a selected writing element (3, 5) between a writing position in which the writing tip (3a, 5a) of the selected writing element (3, 5) projects from the body (as shown in figures 2 and 3), and a retracted position in which the writing tip (as shown in figures 2 and 3 and disclosed on column 6, line 30-45) of the selected writing element (3, 5) is pulled in, the body comprising a front portion (7) and a rear portion (11), the front portion (7) and the rear portion (11) being rotatable relative to one another (as disclosed on column 6, lines 35-45 the rear 11 rotates with respect to the middle portion 9 which is threaded at 7s and 9s to the front portion 7 wherein in use the rear portion 11 rotates with respect to both the middle 9 and the front 7 portions), the selection device comprising a cam (13) that is rotatably coupled to the rear portion (11 since middle portion 9 rotates with respect to rear 11) and is designed to cooperate, in abutment, with the writing elements (3, 5), the writing elements (3, 5) being rotatably coupled to the front portion (7; writing elements 3, 5 are attached to sliders or pistons 39, 41 which slide or ride on the rotating cam 13 which is attached to the middle portion 9 and thereby is rotatably coupled as claimed to the front portion 7 when assembled via the threaded connection at 7s and 9s), the retraction device comprising a ratchet mechanism (as are 
Claim 8 paraphrases claim 1 wherein the at least two writing implements are also two or more writing implements with the body being sized to house the implements since they are located in the interior of the body.
Regarding claims 2, 10 and 12, as seen in figures 2-4, retraction device which is a portion of cam 13 is attached to sliders or pistons 39, 41 which slide or ride on the rotating cam 13 which is thereby a rotatable coupling as claimed wherein the cam 13 is secured to the intermediate portion 9 that as disclosed on column 6, lines 35-45 rotates with respect to the middle portion 9)
Regarding claims 3 and 13, ratchet mechanism or the slides (39, 41) ride or cooperate with the rotating cam 13 and thereby comprise the other portion of the camming mechanism.
Regarding claim 7, the cam 13 is part of the intermediate portion 9 with the writing elements (3, 5) being attached to sliders or pistons 39, 41 which slide within guides 9g and 9f.
Regarding claim 9, the front portion (7) and the rear portion (11) are rotatable relative to one another (as disclosed on column 6, lines 35-45 the rear 11 rotates with respect to the middle portion 9 which is threaded at 7s and 9s to the front portion 7 wherein in use the rear portion 11 rotates with respect to both the middle 9 and the front 7 portions).
Regarding claim 11, writing elements 3, 5 are attached to the middle portion 9 wherein as disclosed on column 6, lines 35-45 the rear 11 rotates with respect to the middle portion 9 which is threaded at 7s and 9s to the front portion 7 wherein in use the rear portion 11 rotates with respect to both the middle 9 and the front 7 portions.
Regarding claims 4-6, 14 and 15, Kobayashi discloses that one of the writing elements (3) can be mechanical pencil or lead tip (3a) on column 6, lines 27-28, with 3a being disposed in head 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Michenaud references teach other related applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754